09-1817-cv
Persaud v. St. Vincent’s Services

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

         At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 4th day of June, two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          RICHARD C. WESLEY,
                 Circuit Judges,
          BRIAN M. COGAN ,
                 District Judge.*

-------------------------------------------x

MONICA G. PERSAUD,

                               Plaintiff-Appellant,

          v.                                                                               No. 09-1817-cv

ST. VINCENT’S SERVICES, INC ., ALLISON NELSON , Manager,
ADEBAYO IYANDA, Director, JANICE ASHTON , Managing
Director,

                               Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



          *
          The Honorable Brian M. Cogan, of the United States District Court for the Eastern
District of New York, sitting by designation.

                                                                     1
FOR APPELLANT:                         Monica G. Persaud, pro se, Greenpoint, New York.

FOR APPELLEES:                         Sean Close, Putney, Twombly, Hall & Hirson LLP; New York,
                                       New York.

        Appeal from a March 31, 2009 judgment of the United States District Court for the Southern
District of New York (Sandra L. Townes, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the District Court’s judgment is AFFIRMED.

        Plaintiff-appellant Monica G. Persaud (“plaintiff”), pro se, brought this suit alleging various
claims of employment discrimination against defendants-appellees St. Vincent’s Services, Allison
Nelson, Adebayo Iyanda, and Janice Ashton (collectively, “defendants”). The District Court granted
summary judgment for defendants with respect to each of plaintiff’s claims. Plaintiff then brought
this timely appeal. We assume the parties’ familiarity with the underlying facts, the procedural
history of this action, and the issues raised on appeal.

        We review an order granting summary judgment de novo. We ask whether the District Court
properly concluded that there were no genuine issues of material fact and that the moving party was
entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300
(2d Cir. 2003). In determining whether there are genuine issues of material fact, we “resolve all
ambiguities and draw all permissible factual inferences in favor of the party against whom summary
judgment is sought.” See Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotation marks
omitted).

        We have considered each of plaintiff’s arguments on appeal and have determined that they
are meritless. We therefore affirm the District Court’s grant of summary judgment to defendants for
substantially the reasons set forth in the December 5, 2008 Report and Recommendation of the
Magistrate Judge (insofar as that Report and Recommendation was adopted by the District Court in
its March 31, 2009 order).

                                          CONCLUSION

       For the foregoing reasons, the March 31, 2009 judgment is AFFIRMED.



                                               FOR THE COURT,
                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                   2